LYNCH, Circuit Judge,
dissenting.
I respectfully dissent and do so with regret. But the majority opinion is contrary to decisions of the Supreme Court and this court, and the errors are of excep*138tional importance and potentially of national significance. Cf. Fed. R.App. P. 35.
I.
I summarize my view of the case and the reasons I am compelled to dissent before going on to a fuller explanation.
According to an investigation by a Commission of the Senate of Perú, in August 1985, some sixty-nine innocent villagers in Llocllapampa, Perú were massacred by units of the Peruvian army in its war with Shining Path guerrillas. The village’s civilian inhabitants were herded into two homes; the army units fired and threw grenades into the houses and killed many women and children in the slaughter. The investigation concluded the operation amounted to genocide.
Lieutenant Castañeda, petitioner here, headed one of four army units involved in the military operation during which this massacre occurred. It is disputed whether he knew about the massacre before or while it took place. His patrol was assigned to and did block a possible escape route from the village, but there is no evidence that he was in the village during the massacre or that he personally killed anyone. He acknowledged that he was briefed on the operation beforehand and that all units during the operation had radios capable of radio contact, but he claimed that he had no radio contact with the units in the village that day and did not find out about the massacre until weeks later.
Finding himself a potential target in the wake of his role in the operation, Castañe-da came with his family to the United States on tourist visas in 1991, overstayed, and in 1993 applied for asylum and withholding of removal. By statute, an alien is not eligible for asylum and withholding of removal if the Attorney General determines that “the alien ordered, incited, assisted, or otherwise participated in the persecution of any person on account of race, religion, nationality, membership in a particular social group, or political opinion.” 8 U.S.C. § 1158(b)(2)(A)(i) (emphasis added); see also id. § 1231(b)(3)(B)(i).
It is undisputed that the government met its burden of making a prima facie case that Castañeda had “assisted or otherwise participated in the persecution” and that the burden of showing he had not done so has shifted to Castañeda. 8 C.F.R. §§ 1208.13(c)(2)(h), 1208.16(d)(2). It is also undisputed that the persecution was on account of one of the enumerated grounds in the statute.
The Board of Immigration Appeals (“BIA”), the Immigration Judge (“IJ”), and the initial asylum interviewing officer each found Castañeda had not met his burden because he was not credible. He was found not credible based both on observations of his demeanor and on the content of his testimony. The law requires courts to give great deference to those lack of credibility determinations, especially those based on direct observations of the alien’s demeanor. The majority fails to accord the appropriate deference to the BIA and, rather than determining whether the record could reasonably be read to support the BIA, determines whether the record could reasonably be read to support Castañeda.41 This is the *139wrong perspective, and having taken the wrong perspective, the majority reaches the wrong conclusion in holding that substantial evidence does not support the BIA’s finding that Castañeda was not credible.
Having incorrectly applied the standard of review, the majority further errs in refusing to remand to the BIA to reconsider its determinations in light of the supposed failures in its reasoning and errs in concluding for itself that Castañeda was credible. Supreme Court precedent and the precedent of this circuit require that the agency be given an opportunity to reconsider, particularly when the BIA did not find it necessary to comment on all of the evidence relied upon by the IJ. The majority errs in holding as a matter of law that Castañeda was credible and that he had no knowledge of the massacre. The record does not compel either conclusion.
This sequence of errors has led the majority into yet a further error, one of great significance and going well beyond the particulars of this case. The majority takes a one-line statement by the BIA — that Cas-tañeda still had not met his burden even assuming he was credible that he personally had not killed or harmed anyone — and draws two mistaken conclusions. First, it turns this into a statement that the BIA made a holding assuming Castañeda was credible in all of his testimony, including that he had no knowledge of the massacre. The BIA did not say this, and if there is any ambiguity, the case should be remanded for the BIA to clarify. Second, the majority sees in the BIA’s statement a ruling of law on the relevance of Castañe-da’s knowledge about the massacre to the statutory exclusion for those who assist or otherwise participate in persecution. The BIA’s statement means no such thing. The issue of the legal significance of Cas-tañedas knowledge was not raised or argued before the agency in the removal proceedings, but was rather raised sua sponte by this court, which asked for and received post-argument briefing on the issue.
Despite the position of the Attorney General that this issue of statutory interpretation is not before this court, was not raised or exhausted before the agency, and is committed in the first instance to the BIA, the majority nonetheless addresses the issue itself, contrary to both the exhaustion and Chevron doctrines. The majority’s conclusion as a matter of law that Castañeda has met his burden of proving he was not a persecutor depends on the majority’s implicitly deciding that knowledge is a requirement under the statute (contrary to the position stated by the Attorney General in his brief) and then on the majority’s applying this newly formulated legal rule to its version of the facts of this case. The majority refuses to permit the agency to examine on remand the questions both of statutory interpretation and then of application of the legal standard to the facts. The majority concludes that Castañeda has established that he did not assist or otherwise participate in the persecution and remands to the agency to consider only the question of whether he should be granted asylum.
The majority is wrong on all of these points and has overstepped the limited role assigned to the courts in reviewing decisions of the BIA in immigration cases. The proper outcome of this case is a simple affirmance of the BIA’s decision on the grounds that the decision is based on sub*140stantial evidence that Castañeda has not met his burden and the record does not compel any other finding. There is no need to reach the other issues the majority reaches. More than that, courts are forbidden from denying the BIA the opportunity to interpret what the statute means. Accordingly, I dissent. I also attach to this dissent the decision of the BIA in this case, so it may be read directly.
II.
A. Standard of Review
We are required to give deferential review to the BIA’s findings. “[A] decision that an alien is not eligible for admission to the United States is conclusive unless manifestly contrary to law.” 8 U.S.C. § 1252(b)(4)(C). As to the BIA’s subsidiary factual findings, including credibility determinations, we apply the highly deferential substantial evidence standard. Dhima v. Gonzáles, 416 F.3d 92, 95 (1st Cir.2005). Under this standard, “[t]he [BIA’s] determination must stand ‘unless any reasonable adjudicator would be compelled to conclude to the contrary,’ ” id. (quoting 8 U.S.C. § 1252(b)(4)(B)), meaning we can overrule the BIA’s findings only if the evidence “points unerringly in the opposite direction.” Laurent v. Ashcroft, 359 F.3d 59, 64 (1st Cir.2004).
“We review the BIA’s legal conclusions de novo, with appropriate deference to the agency’s interpretation of the underlying statute in accordance with administrative law principles.” Gailius v. INS, 147 F.3d 34, 43 (1st Cir.1998); see also Da Silva v. Ashcroft, 394 F.3d 1, 5 (1st Cir.2005) (citing, inter alia, Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 842-43, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984)).
B. Facts of Record
As I believe the majority’s discussion is materially incomplete, I independently recount the facts as contained in the administrative record.42 See 8 U.S.C. § 1252(b)(4)(A).
Castañeda joined the Peruvian military in 1978. In 1983, he graduated from a military academy and was commissioned as a lieutenant. In January 1985, Lieutenant Castañeda was transferred to anti-terrorist Battalion 34, stationed in Ayacu-cho, a province within the “emergency zone” and the historic birthplace of the Shining Path. This battalion, composed of five companies spread throughout the region, engaged in field operations. Cas-tañeda was first assigned to be head of a twenty-man patrol in Sacchaeamba, which had two patrols.
After three months, Castañeda transferred to another base, in Vilcashuan, again as head of one of two patrols. Cas-tañeda was one of only a few officers at this base; besides himself, there was a captain and a base head. Castañeda was stationed there in August of 1985.
In August 1985, Castañeda was involved in a military operation, the details of which are at the center of this case. The operation involved four patrols. Two of the patrols, led by Sub-Lieutenant Telmo Hurtado and Lieutenant Riveri Rondón, were to enter the village of Lloellapampa, *141in the Accomarca region, to search for Shining Path members. Two other patrols, including Castañeda’s, were assigned to block escape routes from the village.
The two main patrols entered the village and massacred as many as sixty-nine civilians. The massacre was reported by the media, and a formal investigation followed. A Peruvian Senate Human Rights Commission found that Hurtado’s patrol had herded the village inhabitants into two houses, open fired on them, lobbed grenades inside, and set fire to the houses. The Commission concluded that the operation amounted to genocide and found that “[jjudging by the age of the people and the way they responded[,] it was clear that the people attacked and killed were defenseless.”
The Commission noted that Castañeda’s patrol was “not involved in any confrontations with fugitive civilians.” But it also found that the massacre could not simply be attributed to a single out-of-control officer; instead it wrote that Hurtado “is only a piece of a larger picture and it is necessary to study whether he acted on virtue of expressed verbal orders.”43 The Commission left it to the Peruvian court system “to determine ... the people responsible ... and apply punishments as dictated by the law.”
The massacre was documented in the U.S. State Department’s 1985 Country Report on Human Rights Practices in Perú. The report stated that “an Army sub-lieutenant and three other officers were responsible for the Accomarca massacre of some 25 to 69 peasants.” Castañeda admitted during testimony before the IJ that he was one of the officers referred to in the report. The report also said the men involved had been charged in the military and civilian court systems in Perú.
The Peruvian Supreme Court decided the military courts, rather than the civilian courts, had jurisdiction, and Castañeda, along with Hurtado and others, was charged in a military court martial in 1986. Castañeda was charged with homicide and abuse of authority.44 Castañeda appeared in a military court on at least four occasions, represented by a civilian lawyer, and produced documents in his defense. He also testified in his own defense, answering questions from a judge and prosecutor. Castañeda was apparently acquitted of all charges at the court martial. He returned to duty thereafter and was eventually promoted to captain in 1991.
Castañeda’s application for asylum and other relief was based on his assertion that after the massacre, he was persecuted by the Shining Path.45 Castañeda decided to leave Perú. He obtained tourist visas for himself and his family, resigned from the military, and came to the United States in 1991.
In January 1993, he and his family applied for asylum and withholding of removal. The claims for relief were initially denied by an agency hearing officer, who found, in a May 19, 1999 report explaining the denial, that Castañeda was ineligible *142for asylum because his testimony was “only partially credible.” The report stated that Castañeda’s testimony about his duties as a military officer was “vague and evasive,” and that Castañeda’s testimony regarding military practices was “inconsistent with country condition information.” Castañeda had “denied awareness of any harm that occurred to captives,” testified that suspected terrorists were turned over to a military intelligence unit, and “testified not to have any knowledge of any harm that may have occurred to such persons.” The report found it unlikely that a Peruvian military officer of Castañeda’s era would have had “such limited knowledge of the treatment of suspected terror-ista.” Castañeda’s case was subsequent^ ly referred to an IJ for adjudication. The hearing officer’s report was in the record before the IJ and BIA.
III.
The hearings before the IJ focused on whether Castañeda was ineligible for asylum and withholding of removal because he “ordered, incited, assisted, or otherwise participated in the persecution” of others on account of “race, religion, nationality, membership in a particular social group, or political opinion.” 8 U.S.C. §§ 1158 (b)(2) (A) (i), 1231(b)(3)(B)(i).
Under the applicable regulations, if evidence is produced “indicating]” that an alien engaged in such behavior, the alien must prove by a preponderance of the evidence that he or she did not do so. 8 C.F.R. §§ 1208.13(c)(2)(h), 1208.16(d)(2). The IJ found, and Castañeda does not dispute, that the government produced evidence indicating that Castañeda “assisted, or otherwise participated” in the Accomar-ca massacre. It is, as a result, undisputed that the burden lay with Castañeda to show that he did not do so.
A. Hearing Before the IJ
Castañeda put on two types of evidence during an extended hearing before the IJ: his testimony about the events in question and a document purporting to be a judgment from a military tribunal acquitting him of certain charges.
Castañeda testified extensively about his military experiences both before and during August 1985. He testified that at both bases at which he was stationed in 1985, he headed one of two patrols. While one patrol was out on operations, the other stayed to protect the base. Castañeda indicated that his patrol went out on both combat and reconnaissance missions. The commander of the battalion was the person who determined the instructions the patrols were given.
Sometimes the patrols were coordinated; sometimes they were independent. Cas-tañeda testified that when the patrols were independent, the commander still let each patrol know where the others were. It was, he said, “very important to coordinate the movement.” Castañeda said his patrol would “keep contact with the base by radio,” and at least sometimes would make direct radio contact with other patrols in the area.
Castañeda testified that in August 1985, after several weeks of reconnaissance patrolling, he was ordered to go on a combat patrol in mobilized, coordinated activity with three other patrols. His order came from the base captain, following orders of the division command. Castañeda indicated that he was briefed in advance on the missions of the other three patrols involved in the operation. He was informed that there were forty to sixty Shining Path terrorists at a training center in the village. His patrol was ordered to deploy itself to a place where it could block the path providing an escape route from the village. His deployment position was, ac*143cording to Castañeda, located three to five miles from the village. A second patrol was supposed to block the other exit to the village, but it never arrived at its position. The two remaining patrols were the active patrols whose mission was to go into the village.
Castañeda’s patrol had twenty men, a radio, and a rocket launcher. He said it took approximately six hours to reach the deployment position. Once there, he testified, he and his troops hid themselves along the sides of the path. When he was in position, he radioed that fact back to the head of the base. He said he would have been in charge of deciding whether to open fire if anyone came along.
Castañeda testified that he knew there would be an attack on the village, but was not told when the two lead patrols were ready to attack or when the attack began. He says he was told, via radio contact from the base, only when the attack was over. During the operation, he testified, no one came down the path and his patrol fired no shots. Other evidence in the record suggests the attack went on for two to three hours.
Castañeda denied hearing any radio communications from the attacking patrols during the mission. At first, when asked if he had been “informed what frequencies the two attacking patrols would be using,” he replied, “That’s correct.”46 Shortly thereafter, however, he said he did not have the frequencies of the other patrols because he had not been given them. When asked whether the two attacking patrols had his patrol’s radio frequency so that they could notify him of any escaping guerrillas, he said they did not. He maintained that each patrol could contact the base by radio, and the two attacking patrols could communicate with each other, but the attacking patrols, by contrast, could not communicate with the patrols blocking the escape routes. Castañeda was asked to reconcile this testimony about the lack of radio contact among all the patrols, particularly in a mission where multiple patrols were trying to coordinate an attack, with his earlier testimony that communication among patrols could be important. He responded that the attack had been centrally planned that way and that he was simply ordered to exercise his independent judgment in controlling exit points.
After the attack ended, Castañeda was ordered back to base by his base commander. He acknowledged that there was a debriefing. He testified that he did not find out about the massacre until weeks later, when he heard a report on civilian radio. He said he later found out that Hurtado had admitted to executing civilians.
As to the subsequent court martial, Cas-tañeda stated that he was acquitted of all charges, and produced a document purportedly showing that the Supreme Council of Military Justice had affirmed the dismissal of the charges against him. The document, dated April 4, 1989, stated in relevant part that Castañeda was charged with homicide and abuse of authority and that the charges were dismissed. It gave no reason for the dismissal.
Castañeda submitted no other documentation relating to the court martial. He did not introduce into his immigration proceedings a transcript of the military court *144proceedings or the documents he had used in his defense. He also offered no evidence as to what the elements of the charged crimes were, and therefore did little to prove the significance of the purported acquittal in determining whether he assisted or otherwise participated in persecution. However, the U.S. State Department’s 1999 Country Report on Human Rights Practices for Perú does corroborate Castañeda’s ultimate acquittal, stating that “all the other defendants” besides Hurtado were “acquitted.”
B. The IJ’s Decision
The IJ heard testimony from Castañeda in four separate sessions over the course of more than a month.'47 On October 4, 2004, the IJ concluded that Castañeda was ineligible for asylum and withholding of removal because he had not proven that he did not “assist[ ] or otherwise participate[ ]” in politically motivated killings. 8 U.S.C. § 1158(b) (2) (A) (i); id. § 1231(b)(3)(B)(i). The IJ had three grounds for this conclusion. First, he rejected Castañeda’s argument that the one-page Peruvian document dismissing the charges against him was sufficient to carry his burden. Second, he held that Castañeda was not credible and had not carried his burden for that reason. Third, the IJ held that even setting aside his credibility determination, Castañeda’s “motivation and intent [were] irrelevant,” given that the “objective effect of [his] participation in the Accomarca operation would have been to ... aid even in some small measure with the execution and murder and rape of those unarmed men, women, and children.”
The IJ offered numerous grounds for the finding that Castañeda’s testimony was not credible. First, the IJ wrote that he had “carefully observed [Castañeda’s] demeanor ... and found him to be vague, evasive, and non-responsive during questioning by the Government prosecutor relating to his participation in the massacre at Accomarca and more importantly whether he was aware of that massacre.” The IJ also found that Castañeda was evasive and non-responsive when asked why he did not have documentation from his court martial. The IJ further found that Castañeda’s testimony that he did not have the radio frequencies for the other patrols the day of the massacre was “wholly incredible,” in part because he had earlier testified that radio contact among patrols could be important and in part because his demeanor indicated a lack of veracity. As to this demeanor finding, the IJ wrote that he “observed [Castañeda’s] demeanor during this part of his testimony and found him to be extremely incredible.... [Castañeda was] blinking his eyes in an unusually rapid rate as compared with the rest of his testimony.” The IJ also found incredible Castañeda’s testimony that he did not find out about the massacre until weeks later, and then only from the media, especially considering his rank and his presence at briefings and debriefings. Finally, the IJ found incredible both Castañeda’s testimony about his awareness of human rights violations in the emergency zone and his testimony about his knowledge of Hurtado’s fate.
C. The BIA Decision
On appeal to the BIA, Castañeda first argued that the IJ should have deferred to the Peruvian tribunal’s dismissal of the charges against him; he argued that the IJ’s finding- — that Castañeda failed to prove he had not assisted in persecution— *145was “in direct contravention” of the military court’s judgment.
The BIA responded on several levels. First, it held that the IJ was correct about potential flaws in Castañeda’s documentary evidence: there was some doubt about whether the acquittal document was properly authenticated, and further, other documents suggested that the military tribunal may have been a mechanism “to grant impunity to the alleged persecutors.”
Second, the BIA held as a matter of law that dismissal of the charges in the military tribunal did not establish that Cas-tañeda was not a persecutor. The government had argued that “fail[ure] to meet the burden of proof in a criminal forum never ... proves that the defendant was factually innocent [and] ... [t]he legal presumption of innocence at a criminal proceeding cannot be substituted for independent facts which could have established [Castañeda’s] burden of proof.” Moreover, the government had noted that “[t]here are many possible scenarios at a criminal trial that could conclude the proceedings in an acquittal without a determination of innocence.” Agreeing with these arguments, the BIA concluded that Cas-tañeda’s “evidence of his dismissal is not necessarily the legal equivalent of a criminal finding that he was innocent.” It was Castañeda’s burden to prove he did not assist or otherwise participate in the massacre; the military court document, which did not specify the reason for dismissal of the charges or offer any details on the charges themselves, did not establish that he had not assisted or otherwise participated.
In concluding that Castañeda had failed to meet his burden of proof, the BIA held that “even if the respondent testified credibly that he did not harm or execute anyone on August 8, 1985, there is substantial evidence to support the Immigration Judge’s conclusion that the respondent did aid in the persecution of others by helping to confine them, inasmuch as his patrol was charged with blocking an escape route for the villagers.... ”
The BIA also affirmed on the separate basis that the IJ had not clearly erred in finding Castañeda less than credible. The BIA specifically referenced the IJ’s finding that Castañeda’s demeanor during a line of significant questioning indicated a lack of veracity, and affirmed the finding that Castañeda was “evasive” regarding his court martial. It also said that Castañe-da’s argument on appeal that he did not have access to a transcript or other documents from the court martial “does not seem plausible,” and that Castañeda did not “provide any explanation for not providing [such documents].”
The BIA also affirmed the IJ’s conclusion that crucial portions of Castañeda’s testimony were inconsistent and incredible and reached the same conclusion on its own review. The BIA found that the IJ had not erred in doubting the veracity of Castañeda’s testimony that he had not been in radio contact with the other patrols the day of the killings (and thus had not been aware of the unfolding massacre), particularly because Castañeda’s own testimony established that patrols sometimes made contact and that “radio contact was important for purposes of coordination as well as efficiency and protection of the patrols.” Further, the BIA affirmed the IJ’s findings that Castañeda was not forthcoming about the extent of human rights violations by the Peruvian military and about the fate of Hurtado, the patrol commander charged with primary responsibility for the massacre. It concluded: “In light of obvious media attention and international documentation of the massacre, as well as [Castañeda’s] military position and subsequent accusations about his role, it *146was reasonable to expect Mm to provide answers regarding what occurred in Perú on and after August 8, particularly since he failed to provide adequate documentary evidence of his innocence.”
IV.
A. The Adverse Credibility Determination
Substantial evidence supports the BIA’s adverse credibility determination, which in itself is sufficient to support the BIA’s conclusion that Castañeda did not meet his burden. The IJ and BIA based their findings on Castañeda’s demeanor and evasiveness and on the tendency for his testimony to be contradictory and non-responsive. The majority errs in dismissing this evidence and imposing its own view of the record.
In order to carry his burden, “an alien must support his claim ... through credible testimony.” Nikijuluw v. Gonzáles, 427 F.3d 115, 121 (1st Cir.2005). “The testimony of the applicant, if credible, may be sufficient to sustain the burden of proof without corroboration.” 8 C.F.R. § 1208.13(a) (emphasis added). However,
[tjhis does not mean that a reviewing court must take every applicant’s uncon-tradicted testimony at face value, for testimony sometimes is internally inconsistent or belied by the prevailing circumstances. Furthermore, a witness’s demeanor is often a critical factor in determining his veracity. And when a hearing officer who saw and heard a witness makes an adverse credibility determination and supports it with specific findings, an appellate court ordinarily should accord it significant respect.
Aguilar-Solís v. INS, 168 F.3d 565, 570-71 (1st Cir.1999) (internal citation omitted). In other words, the strong deference we owe to BIA findings of fact under the substantial evidence standard applies even more so to adverse credibility determinations based on witness demeanor. See Rodríguez Del Camen v. Gonzáles, 441 F.3d 41, 43 (1st Cir.2006) (“Matters of witness credibility and demeanor are peculiarly for the factfinder,” and credibility determinations supported with specific findings are treated “ ‘with great respect.’ ” (quoting Laurent, 359 F.3d at 64)).
Here, the IJ said he had “carefully observed [Castañeda’s] demeanor” and had concluded that Castañeda was not telling the truth about his role in the massacre. More specifically, the IJ had observed Castañeda’s demeanor during Ms testimony about radio contact and found Mm “extremely incredible.”
The IJ also found that Castañeda was “extremely vague, evasive, and non-responsive” when cross-examined by the government attorney about the massacre and the events following and about his lack of documentary evidence of the court martial. The BIA found no error in any of these findings, and its decision was reasonable, as the following examples show.
During Castañeda’s testimony, he appeared to contradict himself, and failed to give direct answers, in response to a series of questions about whether he had had the other patrols’ radio frequencies on the day of the massacre. Castañeda initially indicated that he had had such frequencies, and then stated that he had not. At some point, the IJ stepped in to get a straight answer from an evasive witness:
IJ: Sir, it still hasn’t been answered though. Could you contact the other two patrols by radio, yes or no?
C: No. I did not on my radio.
IJ: That’s not what I asked. Could you contact them by radio, yes or no?
C: No. I could not.
*147Later in the cross-examination, Castañe-da was asked what had happened in the village the day of the massacre, and he replied: “One of the patrols ... committed excesses.” He then claimed that he did not know until his appearance before the IJ how many villagers had been killed, and that such information was never discussed during his court martial. Information about the number of deaths, however, appears to have been widely circulated following the massacre, and such information was discussed in the report of the Peruvian Human Rights Commission, which led to the court martial.48
Still later, Castañeda was confronted with a 1985 State Department report stating that “an army sub-lieutenant and three other officers” were responsible for the massacre. The government attorney asked him whether the report was “talking about you.” Again, the witness was evasive:
C: They are talking about the patrol head of that commission.
IJ: Sir, are they talking about you, yes or no?
C: Yes. They are talking about me.
There is also substantial record support for the finding that Castañeda was evasive about his knowledge about Hurtado.49 In response to repeated questions, Castañeda denied having any positive knowledge about whether Hurtado had been discharged from the military. Yet when confronted with a human rights report from the U.S. State Department, he admitted to “finding] out through public media when [he] was here in the United States” that Hurtado had been promoted to captain.
These examples suffice to demonstrate a substantial basis in the record for the conclusion that Castañeda was evasive and non-responsive, and for the BIA’s refusal to believe his story.
Castañeda and the majority take issue with several of the subsidiary bases for the BIA’s and IJ’s adverse credibility determinations. Castañeda argues, for instance, that the BIA erroneously disbelieved his testimony about lack of radio contact with other patrols, and that it erroneously found him evasive regarding the extent of human rights violations committed by the Peruvian military. The majority agrees and adopts similar criticisms of the BIA.
As to the radio issue, the BIA found unlikely Castañeda’s testimony that on the day of the massacre, not only did he not have radio contact with the other patrols, but he did not even know the frequency they were using. The BIA relied in part on Castañeda’s earlier testimony that he sometimes had had direct radio contact with other patrols; the BIA said this testimony was “inconsistent” with Castañeda’s assertions about the day of the massacre. In a sense, it was not “inconsistent” for Castañeda to deny radio contact on the *148day of the massacre, since, as the majority notes, he had said that he only sometimes had radio contact with other patrols. But this criticism misses the BIA’s point that this operation was a coordinated combat mission, out of the ordinary, and it was much more likely in such a circumstance that the two attacking patrols would have at least had the capability to contact Cas-tañeda’s patrol by radio, both to provide Castañeda with information on escaping guerrillas and to call in the assistance of Castañeda’s patrol if needed. If radio contact among patrols was at least sometimes used, this would have seemed the time to make contact possible.
As to the issue of human rights violations, Castañeda did, after some questioning, admit that he was aware of extrajudicial killings by the Peruvian army, and that members of the armed forces had been responsible for disappearances, torture, and arbitrary detentions. But one could view the record as showing evasiveness. The BIA could reasonably have considered that Castañeda’s new-found relative candor as to human rights abuses contrasted sharply with Castañeda’s initial asylum interview, when he was asked the same question and found both not candid and not credible. The BIA could have considered that Castañeda might have wanted to downplay the significance of his knowledge of a pattern of human rights abuses by the Peruvian military before the events in question.
The BIA’s additional bases for its adverse credibility determination are also substantially supported. The BIA agreed with the IJ that Castañeda’s failure to provide more documentary evidence from his court martial reflected negatively on his credibility because such evidence should have been available to him. See Estrada-Henao v. Gonzáles, 453 F.3d 38, 40 (1st Cir.2006) (holding that lack of documentation is “not automatically fatal” but that “where documentation would naturally be expected, its lack can count against the applicant”). Castañeda was asked during proceedings before the IJ whether there was any written accounting of the facts that would support his account of the day of the massacre. He said he had submitted documents to the court martial, but did not have them for the immigration proceeding. Given the formal nature of the court martial and the fact that Cas-tañeda was able to procure the dismissal-of-charges document and other documents from Perú, the BIA’s conclusion that Cas-tañeda’s credibility was weakened by his failure to produce additional documentation is supported.
The BIA also upheld the IJ’s conclusion that given Castañeda’s position as head of one patrol in the joint operation, his “entire testimony regarding how he found out about [the massacre] only from the media is wholly incredible.” The IJ reasonably concluded that it was unlikely that information that two patrols had just killed over five dozen men, women, and children would not find its way to the third patrol that participated in the same operation, and particularly to the head of that patrol. The practice of debriefings only made it even more likely that Castañeda would have learned about the atrocities engaged in by the other patrols before the media did.50
In short, the BIA’s adverse credibility determination survives substantial evidence review, and that requires affir-mance. The majority sees in the record *149insufficient evidence of Castañeda’s participation in the massacre, finding the evidence of evasiveness and inconsistencies to be too ambiguous. The majority forgets, however, that the burden was on Castañe-da to prove he had not assisted or otherwise participated, and that therefore the question is not whether there was sufficient evidence that he participated, but whether there was sufficient evidence that he did not. Since there is substantial evidence to support the BIA’s finding that Castañeda’s credibility was questionable, and since Castañeda relied almost exclusively on his testimony for evidence, the BIA’s decision must be affirmed.
B. Signifícame of the Peruvian Court’s Dismissal of Charges
Castañeda and the majority fault the BIA for failing to accord the proper weight to the Peruvian court’s dismissal of the court martial charges against Castañeda. They are mistaken, however, in arguing that the dismissal is itself sufficient to carry his burden of proof, and indeed, the BIA was not mistaken in according the bare dismissal very little weight.
Castañeda’s main argument is that the BIA erred in concluding that the Peruvian court martial was a whitewash and in “dis-regardfing]” that court’s dismissal of the charges against him. The BIA did not disregard the Peruvian judgment; it merely evaluated that evidence and found it not to be particularly helpful for Castañeda. The BIA also did not rest its conclusion as to the dismissal’s limited significance on a finding that the court martial was a fraud. The BIA did say that the IJ had so concluded, and noted that “there [was] evidence” to support the conclusion.51 The BIA then gave two other reasons. First, there was no evidence as to the grounds on which charges were dismissed, and a dismissal of criminal charges may not be the result of an acquittal on the merits. Second, dismissal of criminal charges on any grounds — even acquittal on the merits — is not the same as a finding of innocence on those particular charges. Given the divergent burdens of proof, the mere fact that a defendant has not been proven guilty beyond a reasonable doubt does not mean he is more likely innocent than not.
The BIA’s reasoning is entirely sound. Furthermore, Castañeda was charged in the court martial with homicide and abuse of authority. The elements of those crimes are not the same as the standards under immigration law to find an alien statutorily ineligible for asylum. A finding that an alien was acquitted on homicide and abuse-of-authority charges does not establish that he did not assist or otherwise participate in persecution. The BIA was justified in affording only limited significance to the dismissal of charges against Castañeda.52
*150The majority improperly faults the BIA for the “unreasonable” requirement of “an actual finding of ‘innocent.’ ” But this is not what the BIA required. The BIA required Castañeda to provide a different showing — that he did not assist or otherwise participate in the persecution. This requirement is not only reasonable; it is mandated. See 8 C.F.R. §§ 1208.13(c)(2)(ii), 1208.16(d)(2).
C. The Majority’s Failure to Remand
Even if the majority were correct in finding fault with the BIA’s credibility decision, the majority commits serious error in (a) not remanding to the BIA for further consideration, (b) determining itself that Castañeda is credible, and (c) finding that his credible testimony means that, as a matter of law, he has met his burden and the BIA may no longer consider the question of whether Castañeda assisted or otherwise participated in persecution. In addition, and for other reasons, the issue of statutory interpretation implicit in the majority’s holding should also have been remanded, as discussed later.
When a reviewing court finds flaws in the reasoning of the BIA as to the evidence of record, it is ordinarily required to remand to the agency for further investigation or explanation. The “ordinary” rule is that if a federal court reviewing an agency action finds that
the record before the agency does not support the agency action, or ... [that] the agency has not considered all relevant factors, or ... the reviewing court simply cannot evaluate the challenged agency action on the basis of the record before it, the proper course, except in rare circumstances, is to remand to the agency for additional investigation or explanation.
Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 744, 105 S.Ct. 1598, 84 L.Ed.2d 643 (1985).
A court of appeals reviewing an agency decision “ ‘is not generally empowered to conduct a de novo inquiry into the matter being reviewed and to reach its own conclusions based on such an inquiry.’ ” INS v. Ventura, 537 U.S. 12, 16-17, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam) (quoting Lorion, 470 U.S. at 744, 105 S.Ct. 1598); see also R.I. Higher Educ. Assistance Auth. v. Secretary, U.S. Dept. of Educ., 929 F.2d 844, 857 (1st Cir.1991) (“[A] reviewing court, having determined that an administrative agency did not consider all the relevant factors, should ordinarily remand the matter to the agency rather than compensating for the agency’s oversight by launching a free-wheeling judicial inquiry into the merits.”). “When an agency ... has provided insufficient explanation for its action, the reviewing court ordinarily should remand the case to the agency.” Seavey v. Barnhart, 276 F.3d 1, 12 (1st Cir.2001).
We have particularly applied this rule in immigration cases. In Cordero-Trejo v. INS, 40 F.3d 482 (1st Cir.1994), we held, as does the majority here, that the IJ’s adverse credibility determination was not supported by substantial evidence, because the claimed inconsistencies were not supported by the record. Id. at 491. We then followed the “usual practice and rule” of “remand[ing] for further consideration by the Board,” even where “the IJ’s conclusions are not drawn from any perspectives offered by the unique vantage point of the factfinder, such as witness demean- or, conflicting or confused testimony, etc., from which credibility is typically assessed.” Id. at 491-92. The majority violates circuit law in failing to remand here.
Similarly, in Gailius v. INS, 147 F.3d 34 (1st Cir.1998), this court found that the *151BIA’s conclusion was not supported by substantial evidence, in that the BIA had failed to address portions of the petitioner’s evidence that would corroborate his testimony. Id. at 46-47. The majority here points, for example, to “a portion of the [State Department] report the government failed to read at the hearing.” We held in Gailius that remand was the appropriate remedy and that in general, remand is appropriate “when a reviewing court cannot sustain the agency’s decision because it has failed to offer legally sufficient reasons for its decision.” Id. at 47.
The Supreme Court has stated that the “ordinary remand requirement” has “obvious importance in the immigration context.” Ventura, 537 U.S. at 16-17, 123 S.Ct. 353; see also Gonzáles v. Thomas, — U.S. -, -, 126 S.Ct. 1613, 1615, 164 L.Ed.2d 358 (2006) (per curiam). This is because immigration decisions often involve matters on which the BIA can bring its particular expertise to bear. See Ventura, 537 U.S. at 17, 123 S.Ct. 353 (finding that agency expertise on country conditions supported remand as a remedy). Indeed, this court has held that the more an issue relates to matters within an administrative agency’s particular expertise, the less willing a court should be to decide an issue itself. See R.I. Higher Educ. Assistance Auth., 929 F.2d at 857 (“[T]he more imbricated a matter, the more cautious a reviewing court should be about attempting to resolve the issue itself, rather than remanding to the agency.”).
The ordinary rule applies with full force here, and even if in rare circumstances a reviewing court could eschew remand, this is not such a case. Even if the BIA’s reasoning as to the finding that Castañeda lacked credibility were flawed, the majority is not correct in finding that the evidence compels exactly the opposite conclusion: that Castañeda is credible. That is especially so because Castañeda bears the burden to show his credibility. The BIA did not find it necessary to comment on all of the reasons the IJ gave for finding Castañeda not credible — for example, on the point that Castañeda was vague and evasive concerning how he learned about the massacre. The BIA must be given the opportunity to reconsider such evidence. An appellate court should not, as the majority does, make a credibility finding, especially in a case such as this one involving “witness demeanor” and “conflicting or confused testimony.” Cf. Cordero-Trejo, 40 F.3d at 491. The majority cites no case in which an appellate court made its own credibility finding.
Moreover, there are other reasons to remand. Although the majority faults the BIA for allegedly failing to accord appropriate deference to the judgment of the Peruvian military court, the majority apparently does not assert that this judgment alone satisfies Castañeda’s burden. The BIA must be allowed to reconsider its decision in light of the majority’s ruling on the appropriate view of the foreign judgment.
V.
The majority further errs in holding that Castañeda met his burden to show that he did not assist or otherwise participate in persecution. The majority improperly reads into the BIA’s decision a holding it did not make, then improperly decides a novel issue of statutory interpretation, and finally improperly applies its newly formulated rule to the facts of this case.
The majority reads the BIA’s opinion to have stated a holding assuming that Cas-tañeda did not know about the massacre. No such holding can be found. The BIA’s opinion addressed the dismissal of the court martial charges against Castañeda *152and the correctness of the credibility determination made by the IJ. The only sentence discussing an alternate holding states that in the BIA’s opinion,
even if the respondent testified credibly that he did not harm or execute anyone on August 8, 1985, there is substantial evidence to support the Immigration Judge’s conclusion that the respondent did aid in the persecution of others by helping to confine them, inasmuch as his patrol was charged with blocking an escape route for the villagers and people located in the emergency zone.
(emphasis added). The majority finds that this lone sentence, together with its citation to a page in the IJ’s opinion and to In re Rodríguez-Majano, 19 I. & N. Dec. 811 (BIA 1988), suffices to open the door to the majority’s conclusions: (a) that as a matter of law, a person without prior or contemporaneous knowledge of the persecution cannot have assisted or otherwise participated in the persecution within the meaning of the statutes at issue here by blocking an escape route for those persecuted, and (b) that because the record purportedly compels the conclusion that Castañeda had no such knowledge in this case, Cas-tañeda has met his burden to show that he did not assist or otherwise participate in persecution.
The majority is simply wrong in all of this. First, the majority is wrong to find in the BIA’s opinion any holding that takes into account the state of Castañeda’s knowledge. The BIA did not say that it was assuming all of Castañeda’s testimony was credible, only that even if Castañeda had not harmed or killed anyone on the day of the massacre, this did not establish that he did not assist or otherwise participate in the massacre. The cited portion of the IJ’s opinion merely supports this proposition by finding Castañeda’s “motivation and intent” largely irrelevant: the majority agrees that this is the established rule. Rodríguez-Majano also supports this proposition by incidentally mentioning that one can participate in persecution without directly harming anyone by having an “objective effect.” Id. at 815. Neither the IJ nor Rodríguez-Majano considered whether knowledge has any bearing on a finding that an alien assisted or otherwise participated in persecution. The BIA did not consider this point either.
If there is any ambiguity as to what the BIA held, or questions about the basis for the BIA’s holding, the majority is required to remand to the BIA for further explanation. See Halo v. Gonzáles, 419 F.3d 15, 16 (1st Cir.2005) (“The BIA offered no further explanation for its conclusions. Lacking such explanation, and given that the final agency decision does not rest on a lack-of-credibility determination, we are left with significant questions about the justifications for the denial. We therefore vacate the BIA’s order and remand.”). The majority is not free to decide the case on grounds not addressed by the BIA. See Gailius, 147 F.3d at 44 (“ ‘[A] reviewing court ... must judge the propriety of [administrative] action solely by the grounds invoked by the agency.’ ” (alteration in original) (quoting SEC v. Chenery Corp., 332 U.S. 194, 196, 67 S.Ct. 1575, 91 L.Ed. 1995 (1947))).
The majority attempts to obscure the fact that it is deciding the issue, unaddressed by the BIA, of whether knowledge of a massacre can be a requirement to a finding that an alien assisted or otherwise participated in that massacre. The majority does so by repeatedly asserting its prior improper conclusion that Castañeda did not know about the massacre, and then assuming this lack of knowledge as a background fact in its analysis of the “objective effect” of Castañeda’s actions.
*153It may be that the majority is saying that even if Castañeda knew full well that the villagers would be massacred, he still would not have assisted or otherwise participated in the massacre. If that is what the majority means, its holding is both irrational and flatly contrary to the “objective effect” line of cases that the majority cites.53 The majority cites no case holding that those with lesser tasks — such as blocking escape routes — should not be barred as persecutors.54 To be clear, the calculus might be different if Castañeda did not know about the atrocities, but that issue is one for the BIA to address in the first instance.
The logic of the majority’s opinion thus depends upon its reaching and resolving an issue of statutory interpretation, namely whether knowledge is a factor that must be considered in determining whether an alien “assisted or otherwise participated in” persecution within the meaning of 8 U.S.C. § 1158(b)(2)(A)(i) and 8 U.S.C. § 1231(b)(3)(B)(i). The majority errs in deciding this issue without a ruling on it by the BIA.
The principles in this ease are clear. “We review de novo an agency’s construction of a statute that it administers, although subject to established principles of deference.” Griffiths v. INS, 243 F.3d 45, 49 (1st Cir.2001). “Under those principles of deference, if the intent of Congress is clear, it must govern, but where the statute is silent or ambiguous on an issue, the question for the court is whether the agency’s interpretation is based on a permissible construction of the statute.” Id. (citing, inter alia, Chevron, 467 U.S. at 842-43, 104 S.Ct. 2778). “Since agency officials acting in the immigration context ‘exercise especially sensitive political functions that implicate questions of foreign relations,’ deference to administrative expertise is particularly appropriate.” Id. (internal quotations omitted) (quoting Abudu, 485 U.S. at 110, 108 S.Ct. 904).
The BIA must be given the first opportunity to rule on questions of statutory interpretation. It is only through such a ruling that the BIA can fulfill its role in “ ‘the formulation of policy and the making of rules to fill any gap left, implicitly or explicitly, by Congress.’ ” Elien v. Ashcroft, 364 F.3d 392, 396 (1st Cir.2004) (quoting Morton v. Ruiz, 415 U.S. 199, 231, 94 S.Ct. 1055, 39 L.Ed.2d 270 (1974)). Such a ruling is also necessary for the BIA to bring to bear its specialized “expertise in matters of foreign policy.” Id.
The BIA has not had this opportunity here. The record shows that this know-ingness issue of statutory interpretation was not raised or argued before it, and was only the subject of supplemental briefing in this court, after this court sua sponte raised the issue at oral argument. As a result, because Castañeda did not clearly present this issue to the BIA, we in *154fact lack the authority to even consider it. See Olujoke v. Gonzáles, 411 F.3d 16, 23 (1st Cir.2005). Further, even if Castañeda had exhausted his administrative remedies, he would have waived the argument by failing to make it in his initial brief to this court. See Cipes v. Mikasa, Inc., 439 F.3d 52, 55 (1st Cir.2006).
The majority cannot defend its decision to interpret the statute itself as encompassing a knowledge requirement on the ground that the role it assigns knowledge is required by the plain meaning of the statute. That argument is foreclosed by Fedorenko v. United States, 449 U.S. 490, 101 S.Ct. 737, 66 L.Ed.2d 686 (1981). Fe-dorenko involved a similar provision, which precluded admission to the United States under the Displaced Persons Act of aliens “who had assisted the enemy in persecuting” civilians. Id. at 495, 101 S.Ct. 737. Fedorenko, who said he was a prisoner of war who had been forced to serve as a guard in a Nazi concentration camp, argued the exclusion did not apply to him because his service had been involuntary. The Supreme Court- held that the statute did not include the term “voluntary” and the Court was “not at liberty to imply a condition” into the statute. Id. at 513, 101 S.Ct. 737. The Court commented that the administrative interpretation of the exclusion was that it applied whether or not the assistance was voluntary and whether or not the alien had participated in the persecution himself. Id. at 499, 101 S.Ct. 737. The Court also noted the need for strict compliance with all statutory preconditions to naturalization given that “Congress alone has ... constitutional authority” in this area. Id. at 506, 101 S.Ct. 737. Finally, the Court held that the federal courts lacked equitable power to vary the terms of the statute. Id. at 516-18, 101 S.Ct. 737.
The plain text of the statutes at issue here contains no “knowledge” qualifier to a finding that an alien “assisted or otherwise participated” in persecution. Indeed, the majority does not claim that the statute unambiguously contains a knowledge qualifier. Rather, the majority effectively holds that knowledge is a factor which the BIA must consider. Not only is such a factor nowhere to be found in the statutory text, but determining which factors to consider in applying a statute is even more clearly the province of the BIA. See Aguirre-Aguirre, 526 U.S. at 424, 119 S.Ct. 1439 (faulting the Ninth Circuit for “fail[ing] to accord the required level of deference” to the BIA by requiring that it “examin[e] additional factors”). Such factors are to be developed by the BIA “ ‘through a process of case-by-case adjudication’ ”, id. at 425, 119 S.Ct. 1439 (quoting INS v. Cardoza-Fonseca, 480 U.S. 421, 448-49, 107 S.Ct. 1207, 94 L.Ed.2d 434 (1987)), and cannot be found in the statutory text.
Finally, the majority errs in making its own findings of fact and then in determining that these facts dictate a holding that Castañeda did not assist or otherwise participate in persecution. It is the BIA’s role to “determin[e] the facts and decid[e] whether the facts as found fall within a statutory term.” Thomas, 126 S.Ct. at 1615. The majority claims that
we are presented with the following set of facts: (1) the uncontradicted evidence is that the purpose of the Operation was directed at the Shining Path guerillas in the village, not civilians; (2) Castañeda and his men were hidden in the jungle three to five miles from the village and about thirty meters from the path they were guarding; (3) during the time they were there, they did not see or hear anyone, nor did they fire any shots; (4) they never entered the village and never directly or indirectly participated in the *155killings of the villagers, which was carried out by a rogue patrol led by Hurta-do in a previously unplanned manner; (5) Castañeda and his men lacked any control or authority over this rogue patrol; and (6) they did not know what occurred in the village during the Operation.
This is not true. Neither the IJ nor the BIA found or assumed that Castañeda had established that there was no order allowing the patrols to harm civilians who were known to have harbored the Shining Path, that Hurtado’s patrol was a rogue patrol acting entirely on its own, or that Castañe-da had no knowledge of the massacre before or as it was happening. The record does not compel any of these conclusions. Even if the record compelled these conclusions, the BIA must be given the opportunity to apply the majority’s newly formulated rule to the facts.
VI.
For the reasons stated above, the majority opinion has not only erred, but it is at odds with the statutory mandate, the decisions of the Supreme Court, and our own prior case law. Asylum is not a right; it is a privilege. See Fedorenko, 449 U.S. at 518, 101 S.Ct. 737 (“ ‘An alien who seeks political rights as a member of this Nation can rightfully obtain them only upon the terms and conditions specified by Congress.’ ” (quoting United States v. Ginsberg, 243 U.S. 472, 474-75, 37 S.Ct. 422, 61 L.Ed. 853 (1917))). Congress has decided that privilege does not extend to those who assist or otherwise participate in persecution within the meaning of the statute, as reasonably interpreted by the BIA. I respectfully dissent.
ADDENDUM
U.S. Department of Justice
Executive Office for Immigration Review
Falls Church, Virginia 22041
Decision of Board of Immigration Appeals
Files: A70 700 784 — Boston
A70 700 783
A70 700 782
A70 701 180
Date: Sep 09 2005
In re: DAVID EDUARDO CASTANEDA CASTILLO
CARMEN JULIA DE LA CRUZ CASTANEDA
PIERA DINA CASTANEDA
PIA MARIBEL CASTANEDA
IN REMOVAL PROCEEDINGS APPEAL
ON BEHALF OF RESPONDENTS: Jane C. Chiang, Esquire
ON BEHALF OF DHS: John P. Marley Assistant Chief Counsel
CHARGE:
Notice: Sec. 237(a)(1)(B), I & N Act [8 U.S.C. § 1227(a)(1)(B)] - In the United States in violation of law (all respondents)
APPLICATION: Asylum; withholding of removal; voluntary departure
In a decision dated October 4, 2004, an Immigration Judge denied the respondents’ application for asylum and withholding of removal and granted the three female respondents voluntary departure (70 700 783, 70 700 782, and 70 701 180) but denied such relief to the lead respondent (70 700 784).1 The respondents, a family consisting of father (lead respondent), mother, and two female children have appealed the Immigration Judge’s decision; the appeal will be dismissed.
*156The Immigration Judge did not actually address the respondents’ contention that they would be persecuted by the Shining Path if returned to Peru (I.J. at 44). Rather, the Immigration Judge denied the respondents’ applications for asylum and withholding of removal under sections 208 and 241(b)(3) of the Immigration and Nationality Act, 8 U.S.C. §§ 1158, 1231(b)(3), respectively, because he found the lead respondent2 statutorily ineligible for having ordered, incited, assisted, or otherwise participated in the persecution of others on account of race, religion, nationality, membership in a particular social group, or political opinion. See sections 208(b)(2)(A)(i) and 241(b)(3)(B)® of the Act, 8 U.S.C. §§ 1158(b)(2)(A)®, 1231(b)(3)(B)®. Specifically, the Immigration Judge found that the lead respondent, who was a member of the armed forces in Peru and patrol leader of one of four units assigned to patrol an “emergency zone” in the state of Accomarca (I.J. at 7), participated in a military operation on August 8, 1985, which resulted in a massacre of innocent civilians, an event which a human rights commission has labeled as genocide (Exh. 35; I.J. at 8). In concluding its investigation, the human rights commission apparently recommended that the respondent be tried in civil court, as opposed to a military court martial (I.J. at 9; Exh. 35), and as noted by the Immigration Judge, the Department of State Country Reports for 1985 (Exh. 40) detail that the respondent and other military leaders involved in the incident were charged in both civil and military courts (I.J. at 9-11). The respondent admitted that he was one of the leaders referred to in the Country Reports which also indicated that the Peruvian Supreme Court was to decide final jurisdiction (Tr. at 390-93; Exh. 40; I.J. at 11, 25). Although no evidence confirmed the outcome of the jurisdictional issue, the Immigration Judge concluded that the Supreme Court had decided that the respondent would be tried in military court because the respondent was able to produce a copy of the Peruvian Supreme Council of Military Justice’s affirmance of a lower court’s dismissal of murder charges against him (I.J. at 11; Exh. 24).
On appeal, the respondent argues that the Immigration Judge erred in not giving deference to the foreign military court’s decision dismissing the charges against him, a decision which goes against the “principle of international comity” (Respondents’ Br. at 9-10). Furthermore, he asserts that the documentary evidence relied on by the Immigration Judge to deem the military court’s dismissal as having less weight were general in nature and did not contradict the respondent’s evidence (Respondents’ Br. at 10-11).
As noted by the Immigration Judge, there is some doubt about the validity of the respondent’s evidence inasmuch as it was not properly authenticated and also appeared to have been issued by the clerk’s office of the Supreme Council of Military Justice and not by the Supreme Council itself (I.J. at 11-12). Furthermore, no other documents regarding the respondent’s trial were submitted in order to determine the exact grounds for dismissing the respondent’s military court martial and the documentary evidence of record indicates that there is evidence that the military tribunal was a way in which to grant impunity to the alleged persecutors who took part in the August 8, 1985, massacre (Exh. 41; I.J. at 34-36; Tr. at 439-46; see also Exh. 43). As pointed out by the Department of Homeland Security (DHS, formerly the Immigration and Naturalization Service), the respondent’s evidence of his dismissal is not necessarily the legal equivalent of a criminal finding *157that he was innocent, particularly without additional evidence to indicate the court’s reasoning (DHS’s Br. at 4). In sum, we find no error in the Immigration Judge’s conclusion that the respondent failed to meet his burden of proving that he did not assist or otherwise participate in the persecution of villagers in Accomarca based on their political opinion (I.J. at 36); even if the respondent testified credibly that he did not harm or execute anyone on August 8, 1985, there is substantial evidence to support the Immigration Judge’s conclusion that the respondent did aid in the persecution of others by helping to confine them, inasmuch as his patrol was charged with blocking an escape route for the villagers and people located in the emergency zone (I.J. at 36; See Tr. at 201, 351-55). Matter of Rodriguez-Majano, 19 I & N Dec. 811 (BIA 1988).
In addition, we find no clear error in the Immigration Judge’s determination that the respondent was not completely credible and affirm the denial of relief on this basis as well (I.J. at 37-43). The Immigration Judge found the respondent evasive regarding his military court martial and, as already noted, the respondent failed to provide documentary evidence such as a transcript of that hearing which would have shed greater light on his activities during the August 8, 1985, patrol (I.J. at 37-38, 40; Tr. at 411-32, 435-53, 456-73). The respondent’s assertion on appeal that he may not have had access to these documents does not seem plausible nor does he provide any explanation for not providing them (Respondents’ Br. at 13).
In addition, the Immigration Judge relied on the fact that the respondent gave inconsistent testimony regarding whether and when he was in radio contact with the other patrols involved in the August 8 patrol, indicating early in his testimony that it was important always to have radio contact and later stating that he was not in radio contact with the patrols on the day of the massacre (I.J. at 38-41; Tr. at 314-16, 329-34, 366-75); the Immigration Judge noted that the respondent’s demeanor during this portion of questioning was also indicative of a lack of veracity (I.J. at 40). The respondent argues that the Immigration Judge misconstrued his statements because he testified that radio contact between patrols was made sometimes (Respondents’ Br. at 14; Tr. at 314) and, therefore, erroneous when the Immigration Judge stated that it was “completely illogical” for the respondent to have no contact during the attack on August 8 (Respondents’ Br. at 14; I.J. at 41). We disagree with the respondent that the Immigration Judge’s determination “ventured into the realm of Peruvian military tactics, an arena outside of his knowledge and expertise” (Respondents’ Br. at 15). Based on the respondent’s own testimony, it is clear that radio contact was important for purposes of coordination as well as efficiency and protection of the patrols (See, e.g., Tr. at 314).
Finally, the Immigration Judge found the respondent evasive regarding the extent of human rights violations by the military which has been documented by the Department of State (I.J. at 41-42) and that the respondent was not forthcoming about the judgement entered against one of his fellow commanders (I.J. at 42^43). The respondent argues that knowledge of another’s fate is irrelevant and immaterial to his case (Respondents’ Br. at 15); he states that the Immigration Judge misconstrued the respondent’s testimony about his fellow commander’s fate (Respondents’ Br. at 17 (citing Tr. at 440)). While it may be true that the respondent, a patrol leader, lacked knowledge regarding the events which took place following the August 8 massacre, including whether and how many people were killed as well as the outcome of his fellow officers’ court mar-tials, we also cannot find clear error in the Immigration Judge’s conclusion that the respondent was evasive. In light of obvi*158ous media attention and international documentation of the massacre, as well as the respondent’s military position and subsequent accusations about his role, it was reasonable to expect him to provide answers regarding what occurred in Peru on and after August 8, particularly since he failed to provide adequate documentary evidence of his innocence.
ORDER: The respondents’ appeal is dismissed.
FURTHER ORDER: Pursuant to the Immigration Judge’s order and conditioned upon compliance with conditions set forth by the Immigration Judge and the statute, the female respondents (A70 700 783, 70 700 782, and 70 701 180) are permitted to voluntarily depart from the United States, without expense to the Government, within 30 days from the date of this order or any extension beyond that time as may be granted by the Department of Homeland Security (DHS). See section 24013(b) of the Immigration and Nationality Act; 8 C.F.R. §§ 1240.26(c), (f). In the event the respondents fail to so depart, the respondents shall be removed as provided in the Immigration Judge’s order.
NOTICE: If the respondents fail to depart the United States within the time period specified, or any extensions granted by the DHS, the respondents shall be subject to a civil penalty of not less than $1,000 and not more than $5,000, and shall be ineligible for a period of 10 years for any further relief under section 240B and sections 240A, 245, 248, and 249 of the Immigration and Nationality Act. See section 240B(d) of the Act.
/s/ Roger A. Pauley FOR THE BOARD

. Thus, for example, even if it might be true that translation difficulties could explain some of the problems with Castañeda's testimony — a point not raised by Castañeda himself — the issues raised by the BIA and the IJ are such that it was entirely reasonable to conclude otherwise. Moreover, those who actually heard Castañeda's testimony are in a much better position than this court to weigh the effects of any translation difficulties. Similarly, the majority's assertions that Cas-tañeda misunderstood some questions or was *139interrupted by the judge might be possible readings of the record, but the record certainly does not compel such conclusions, and we are in a poor position to judge such matters from the transcript alone.


. The majority objects to my account of the facts as unduly recounting "the actions of persons for whom Castañeda was not responsible and who were without his command or authority.” I am merely recounting, however, the persecution that Castañeda is supposed to have assisted or participated in. The evidence of such persecution was properly before the IJ and BIA. The majority also appears to complain that the extent of the persecution is irrelevant and should be ignored. There is no rule that the BIA cannot weigh the extent of persecution. Again, that is a decision for the BIA.


.The majority notes that any such orders must have come from those with a higher rank than Hurtado, rather than from Castañe-da. The point, however, is that the BIA could consider that if Hurtado was acting on orders, rather than in the heat of the moment, it is much more likely that Castañeda would have known about the massacre before it happened.


. It is unclear whether he also was charged with first degree murder.


. The IJ and BIA never reached the issue of whether Castañeda could meet the standards for asylum or withholding of removal. See 8 U.S.C. §§ 1158(b)(1), 1231(b)(3)(A). Because the BIA did not reach the issue, I do not address it either.


. The majority claims that the remainder of Castañeda's response makes “clear that Cas-tañeda misunderstood the question.” This is far from clear. An equally plausible interpretation of the language quoted by the majority is that Castañeda testified that while he had the frequencies, he did not need to use them. Between two reasonable interpretations, we must defer to the one adopted by the IJ and BIA.


. Castañeda also testified several times in 2001 and 2002 before another IJ. After the case was reassigned, the second IJ agreed to re-hear Castañeda's testimony at the request of Castañeda’s counsel.


. The majority reads Castañeda’s testimony here to have been that he did not know the exact number because "the exact number could not be determined.” As the majority notes, however, this remains true "[t]o this day," and hence such a reading is not consistent with Castañeda’s assertion that he did not learn the exact number until the day of his hearing before the IJ. In any event, regardless of whether the majority's reading is a plausible one, it is equally plausible, and reasonable on the part of the IJ and BIA, to read Castañeda’s testimony as unduly attempting to minimize his knowledge of the massacre.


. The majority's claim — that the issue of Castañeda's knowledge about Hurtado is a "red herring”' — is puzzling. As the majority itself notes, "Castañeda's case is based on his disassociation from Hurtado's actions.” The BIA and IJ were entirely justified in presuming that evasiveness as to Castañeda's later knowledge about Hurtado's fate indicated a lack of credibility regarding his earlier knowledge about Hurtado's actions.


. Of course, such information need not have been "openly discuss[ed]” in order to have been shared.


. For example, Lieutenant Hurtado, who led one of the combat patrols into the village, was acquitted of first-degree murder charges and convicted only of abuse of authority. Even if the BIA had rested its conclusion on the ground that the Peruvian proceeding was a fraud, we would owe deference under Chevron to such a conclusion about the significance of a foreign tribunal's proceedings. See INS v. Aguirre-Aguirre, 526 U.S. 415, 424-25, 119 S.Ct. 1439, 143 L.Ed.2d 590 (1999) (applying Chevron deference and noting that “judicial deference to the Executive Branch is especially appropriate in the immigration context where officials 'exercise especially sensitive political functions that implicate questions of foreign relations.' " (quoting INS v. Abudu, 485 U.S. 94, 110, 108 S.Ct. 904, 99 L.Ed.2d 90 (1988))).


. Castañeda also argues that the BIA erred when it deemed him a persecutor because his “behavior was directed toward the defense of the government, and harm which results from such behavior does not rise to the level of persecution.” As the majority correctly notes, this argument fails.


. The case most on point is Naujalis v. INS, 240 F.3d 642, 647 (7th Cir.2001), in which the Seventh Circuit found that a soldier who guarded a railway station had assisted in the persecution engaged in by his battalion. The majority objects that Naujalis is a case about Nazi guards and that Peruvian military guards, unlike Nazi guards, can serve legitimate purposes. The statute makes no such distinction, and in any event, such a distinction has no bearing on the culpability of one who participates in an operation involving persecution.


. In only one of the many "objective effect” cases cited by the majority did the court reverse a finding that the alien was a persecutor. That case is Hernández v. Reno, 258 F.3d 806 (8th Cir.2001), a case involving a man forcibly recruited to join a guerrilla movement and turning on whether the man's actions were sufficiently coerced. None of the "objective effect” cases cited by the majority involved aliens who might not have acted knowingly.


. Although the respondents did not apply for relief under the Convention Against Torture and conceded that they could not establish that it is more likely than not the Peruvian government would torture them or acquiesce to their torture (I.J. at 32), the Immigration Judge addressed such relief in his decision and found that the respondents had failed to meet their burdens of proof (I.J. at 31-33, 44-46).


. All reference to respondent in the singular refer to the lead respondent.